COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-117-CV
 
  
DON 
BLACKWOOD                                                                APPELLANT
  
V.
  
TRAMMELL 
CROW COMPANY NO. 33 LTD.,                             APPELLEES
CROW-BILLINGSLEY 
MIDWAY ROAD SOUTH-A, LTD.,
AND 
LUCY BILLINGSLEY
 
  
----------
 
FROM 
THE 362nd DISTRICT COURT OF DENTON COUNTY
 
----------
 
MEMORANDUM OPINION1 AND JUDGMENT
 
----------
 
        Appellant 
Don Blackwood filed a petition for bankruptcy on August 28, 2003 in the United 
States Bankruptcy Court, Eastern District of Texas, Plano Division, Cause No. 
03-44012, which automatically stayed this appeal.
        Appellant 
has filed an “Agreed Motion To Dismiss With Prejudice” and has furnished 
this court with a copy of the “Discharge of Debtor” from the United States 
Bankruptcy Court entered on July 21, 2005. Because the debtor has been granted a 
discharge, this case is ordered reinstated.
        It 
is the court’s opinion that appellant’s motion to dismiss should be granted; 
therefore, we dismiss the appeal. See TEX. 
R. APP. P. 42.1(a)(2), 43.2(f).
        Costs 
of the appeal shall be paid by the party incurring the same, for which let 
execution issue.
   
                                                                  PER 
CURIAM
 
 
 
PANEL 
D:   GARDNER, J.; CAYCE, C.J.; and WALKER, J.
 
DELIVERED: 
September 8, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.